
	

114 HRES 669 IH: Recognizing the 150th anniversary of the Royal Order of Kamehameha I.
U.S. House of Representatives
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2016
			Ms. Gabbard (for herself and Mr. Takai) submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Recognizing the 150th anniversary of the Royal Order of Kamehameha I.
	
	
 Whereas the beauty of Hawaii is rooted in the people who celebrate, perpetuate, and share its unique culture and history;
 Whereas stewards of Hawaii’s cultural and historical treasures are members of the Royal Order of Kamehameha I, the first institution of its kind to promote and defend the Kingdom of Hawaii;
 Whereas the Royal Order of Kamehameha I was established on April 11, 1865, by His Majesty Kamehameha V, Lot Kapuaiwa Kalanikapuapaikalaninui Aliiolani Kalanimakua;
 Whereas the Royal Order of Kamehameha I is comprised of men who preserve and perpetuate Native Hawaiian culture;
 Whereas the Royal Order of Kamehameha I strives to create a thriving lahui by supporting and empowering kanaka oiwi physically, mentally, and spiritually;
 Whereas the nine chapters of the Royal Order of Kamehameha I continue advocacy for Native Hawaiians, and the chapters representing several of the islands are as follows—
 (1)Moku O Hawaii; (2)Moku O Mamalahoa;
 (3)Moku O Kaumualii; (4)Moku O Kahekili;
 (5)Moku O Kalanianaole; (6)Moku O Kuhio;
 (7)Moku O Kona; (8)Moku O Kapuaiwa; and
 (9)Moku O Kohala; and Whereas April 11, 2015, started the yearlong 150-year commemoration of the Royal Order of Kamehameha I that culminates on April 11, 2016: Now, therefore, be it
	
 That the House of Representatives celebrates the legacy of the Royal Order of Kamehameha I, and recognizes the importance of the organization, its members, and this sesquicentennial event.
		
